Citation Nr: 1017741	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a urinary disorder.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability for the period prior to 
January 26, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1950 to May 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied a total rating for compensation 
purposes based on individual unemployability.  In July 2007, 
the RO denied compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a urinary disorder.  In 
August 2009, the RO granted a 100 percent schedular 
disability evaluation for the Veteran's posttraumatic stress 
disorder (PTSD) and special monthly compensation pursuant to 
38 U.S.C.A. § 1114(s) and effectuated the awards as of 
January 26, 2007.  In February 2010, the Veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  At the hearing, the Veteran submitted a Motion to 
Advance on the Docket.  In March 2010, the Board granted the 
Veteran's motion.  

In light of the award of a 100 percent schedular evaluation 
for the Veteran's PTSD effective as of January 26, 2007, the 
Board has reframed the issue on appeal as entitlement to a 
total rating for compensation purposes based on individual 
unemployability for the period prior to January 26, 2007.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In reviewing the report of the January 26, 2007, VA 
psychiatric examination for compensation purposes, the Board 
observes that the Veteran was noted to have received an 
"exam in January 2006" and outpatient psychiatric treatment 
during the period "2006 to present."  Clinical 
documentation of the cited VA treatment is not of record.  

An October 2007 written statement from A. J. L., an attorney, 
relates that he "had [the Veteran's] medical records 
reviewed by doctors who have no dog in this fight and the 
conclusions reached by them are based on their review of the 
literature and discussion(s) of the case with colleagues who 
are in the field."  Mr. L. clarified that the reviewing 
physicians concluded that the Veteran's treating VA 
physicians were "negligent, careless, committed error in 
judgment and lacked the skill and training to perform any 
type of urological surgery."  The cited private medical 
opinions are not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to names and 
addresses of the private physicians who 
rendered the opinions cited in Mr. L.'s 
August 2007 written statement.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of their 
medical opinions for incorporation into 
the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's psychiatric treatment after 
September 2005, not already of record, be 
forwarded for incorporation into the 
record.  

3.  Then readjudicate the Veteran's 
claims of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a urinary disorder 
and a total rating for compensation 
purposes based on individual 
unemployability for the period prior to 
January 26, 2007.  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 

	(CONTINUED ON NEXT PAGE)
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

